DETAILED ACTION
In Applicant’s Response filed 4/14/22, Applicant has amended claims 6, 9, 11 and 17. Claims 1-5, 7, 22-23 and 25 have been cancelled. Currently, claims 6, 8-21, 24 and 26 are pending (claims 13, 18-21, 24 and 26 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/22 was filed after the mailing date of the Final Rejection on 10/14/21 and, concurrently, with a Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities requiring appropriate correction:
	In claim 6, line 7 should be amended to recite: “…occurs in a transverse direction…”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 8, 12, 14-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurtner et al (US 2008/0033334) in view of Manstein (US 2007/0239236) and further in view of Calvert (GB 2424584A).
With respect to claim 6, Gurtner discloses a treatment method (method to control/regulate the mechanical environment of a wound to ameliorate scar and/or keloid formation – abstract), comprising;
adhering a dressing (dressing 700 is removably secured to the epidermis via a securing mechanism 726 that may be adhesive – para [0068]) with a pre-determined strain (first configuration 706’ of bandage 700 shown in fig 7A where the bandage is tensile stressed in at least one direction – para [0068]; the force applied during tensile stressing causes strain on the bandage because it results in a deformation/displacement of the material of the bandage – i.e. causes stretching; this strain is interpreted as being “pre-determined” because it is chosen and provided to the bandage prior to application of the bandage to the skin) to a treatment location comprising dermal tissue openings (bandage 700 is attached to the skin proximate a wound site – para [0068]; the wound site is interpreted as being a treatment location comprising dermal tissue openings because the damaged/injured skin tissues at and around the wound are openings in the skin that require treatment for healing); and
compressing the tissue openings by releasing the pre-determined strain in the dressing (when tensile stress is removed from bandage 700 it will adopt a relaxed configuration 706 shown in fig 7B where the tissue underneath bandage 700 is pulled inward to reduce stress at the wound – para [0068]; removing the tensile stress is interpreted as also causing release of the pre-determined strain because the deformation/displacement caused by the stress will be released as the bandage adopts the relaxed configuration when the stress is removed; pulling the tissue inward is interpreted as being compression of the tissue opening at a wound site because the tissues are pressed or squeezed together when pulled inwardly).
Gurtner does not, however, disclose the step of ablating a pattern of dermal tissue openings at a treatment location using a laser system.
Manstein, however, teaches a method for treating dermatological conditions and repairing skin defects which provides enhanced and highly localized thermal damage at and/or around a target area in order to minimize side effects and cause only a small amount of damage to other nearby tissues (para [0008-0010]) wherein an ablative laser such as a CO2 laser or an ER:YAG laser are used to ablate a hole in skin tissue (abstract; para [0027-0031]) and wherein, specifically, a plurality of ablated holes can be formed in order to generate thermal damage to larger regions (para [0010;0032]; plurality of ablated holes is interpreted as being a pattern of tissue openings at a treatment location). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the treatment method of Gurtner to include the step of ablating a pattern of dermal tissue openings at a treatment location using a laser system, as taught by Manstein, in order to treat dermatological conditions and repair skin defects by providing enhanced and highly localized thermal damage at and/or around a target area while minimizing side effects and damage to other nearby tissues (para [0008-0010]).
Gurtner in view of Manstein does not, however, explicitly disclose that each dermal tissue opening of the pattern of dermal tissue openings is a double-tapered tissue opening. 
Gurtner does, however, teach that the apertures in the dressing can be of any suitable shape such as an oval shape (para [0059]). An ellipse is a type of oval and is interpreted as having a double-tapered shape because such a shape has two opposing tapered ends. Thus, use of the dressing of Gurtner to form a pattern of tissue openings at a treatment location using a laser system as taught by Manstein (as discussed above) is expected to result in a pattern of tissue openings that each have a double-tapered shape because tissue openings formed through the apertures in the dressing are expected to have the same shape as the apertures. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the dressing of Gurtner with oval shaped apertures so that using the dressing as a template to form a pattern of tissue openings using a laser system as taught by Manstein will result in the generation of a pattern of tissue openings where each tissue opening has a double-tapered shape since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing dermal tissue openings at a treatment site.
Gurtner in view of Manstein also does not explicitly disclose that compressing the pattern of dermal tissue openings occurs in a transverse direction to a length of the double-tapered tissue opening.
Calvert, however, teaches a medical dressing (dressing 100; fig 4) having elongate slits (102) formed therein such that in use the dressing can be stretched in a direction substantially transverse to the longitudinal extent of the slits (transverse direction is represented by arrow B in fig 4 and longitudinal extent of the slits is represented by arrow A in fig 4) so that the slits can open out to adopt a generally diamond shaped form providing the dressing with a lattice structure when stretched (pg 9 lines 19-28) and wherein when the stretching force is removed the dressing relaxes to a configuration where the slits are compressed in the transverse direction into a closed configuration as shown in figure 4 (abstract lines 8-12). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method of Gurtner in view of Manstein to include the step of compressing the pattern of dermal tissue openings in a transverse direction to a length of the double-tapered opening so that upon relaxation of the bandage, the openings will be compressed in the transverse direction to thereby close as taught by Calvert in order to promote healing.
With respect to claim 8, Gurtner in view of Manstein and further in view of Calvert discloses the invention substantially as claimed (see rejection of claim 6) and Gurtner also discloses that compressing the dermal tissue openings causes size reductions of the tissue openings (pulling the tissue underneath device 700 inward to reduce stress at the wound as described in para [0068] is interpreted as also causing size reduction of the opening at the wound site because during this process, the tissues at the edges of the wound opening will also be pulled inwards towards one another which would thereby close or at least partly close the wound opening depending on how much inward movement occurs thereby reducing the size of the opening).
With respect to claim 12, Gurtner in view of Manstein and further in view of Calvert discloses the invention substantially as claimed (see rejection of claim 6) but Gurtner does not explicitly disclose that the pre-determined strain is a “unidirectional” strain. Gurtner does, however, disclose that the bandage 700 is tensile stressed “in at least one direction”. Additionally, Gurtner illustrates in figure 7B that tissue external to the device securing mechanism is stressed in the direction of arrows 707 and tissue underneath the device is pulled inward to reduce stress at the wound in the direction of arrows 708 – both arrows showing movement along only the horizontal axis where arrows 707 show unidirectional movement away from a wound and arrows 708 show unidirectional movement towards the wound. If the pre-determined strain on the bandage 700 is in the direction opposite to the direction of arrow 708 in figure 7B, upon removal of the stress applied to the device, the device will relax by contracting which will thereby pull the tissue underneath the device inward in the direction of arrow 708 to reduce stress at the wound (para [0068]). Providing pre-determined strain only in a single direction (i.e. unidirectional), that is opposite to the direction of arrow 708, is expected to limit contraction upon relaxation to only the direction shown by arrow 708 which therefore will also cause movement of the underlying skin in only this same direction to pull the skin inwards and reduce stress at the wound. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have further modified the method of Gurtner in view of Manstein and further in view of Calvert so that the pre-determined strain is a unidirectional strain in order to control the direction of the resulting movement of the skin upon relaxation of the bandage to provide pulling of the skin inwardly to reduce stress at the wound. 
With respect to claims 14-15, Gurtner in view of Manstein and further in view of Calvert discloses the invention substantially as claimed (see rejection of claim 6) but Gurtner does not explicitly disclose that the dressing further comprises a frame wherein the frame maintains the pre-determined strain of the dressing. Gurtner does, however, teach that the devices can comprise multiple layers in an overlay configuration (para [0057]) such that one or more layers can comprise shape-memory polymers which can be configured to store a strained state (para [0073]) so that the device can be secured in a second, strained configuration and then be activated to adopt a third configuration (para [0072]). These shape-memory layers support and hold the device in a given configuration and thus are interpreted as being a “frame” element. Alternatively, Gurtner teaches that a first configuration can be stored by stretching the device and clamping it along its edges to a stiffer sheet using any suitable attachment device wherein the bandage may or may not be allowed to relax before application to the user’s skin (para [0073]). The stiffer sheet that the device is clamped to supports and holds the device in a given configuration and thus is interpreted as being a “frame” element. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have further modified the method of Gurtner in view of Manstein and further in view of Calvert so that the dressing used in the method comprises a frame wherein the frame maintains the pre-determined strain of the dressing as taught in alternative embodiments of Gurtner in order to assist in maintaining the dressing in a strained configuration prior to application to the skin.
With respect to claim 17, Gurtner in view of Manstein and further in view of Calvert discloses the invention substantially as claimed (see rejection of claim 6) and Manstein also discloses that the laser system comprises an ER:YAG laser (abstract; para [0027-0031]). Manstein further teaches that such lasers are known in the art to be capable of generating electromagnetic radiation to ablate skin tissue (para [0026]) Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used an Er:YAG laser in the method of Gurtner in view of Manstein and further in view of Calvert since such lasers are known in the art and routinely used in various medical applications for ablating skin tissue in order to provide dermatological treatment.
 
Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurtner et al (US 2008/0033334) in view of Manstein (US 2007/0239236) and Calvert (GB 2424584A) and further in view of Neuberger (US 2007/0032845).
With respect to claim 9, Gurtner in view of Manstein and further in view of Calvert discloses the invention substantially as claimed (see rejection of claim 6) but Gurtner does not explicitly disclose that adhering the dressing is performed before ablating the pattern of dermal tissue openings at the treatment location. 
However, Gurtner teaches in the embodiment shown in figure 5 an analogous device (device 500) comprising a body 512 that includes multiple apertures 524 which may be cut into the device in a contour according to the shape of a wound by the user or attending physician immediately prior to use (para [0059]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the body 712 of the dressing 700 to include multiple apertures like the apertures 524 in the body 512 of device 500 in the embodiment shown in figure 5 in order to provide viewing and access to a wound being treated. Additionally, such a modification would provide access through the dressing to the skin for ablating the skin using a laser system, as taught by Manstein, if desired.
Neuberger teaches a device and therapy method whereby a plate 100 having an array of openings is placed on a treatment site over tissue to be treated and held to the body area by a bandage 102 (abstract; para [0028]) wherein a laser radiation source is used to provide a uniform radiation pattern to the underlying tissue through the openings (abstract; para [0028;0031]; fig 5). Neuberger also teaches that the plate 100 having the array of openings must be placed on the treatment site over tissue to be treated and held to the body area by a bandage 102 before treatment (para[0028]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have further modified the method of Gurtner in view of Manstein and further in view of Calvert so that the step of adhering the dressing is performed before laser treatment as taught by Neuberger in order to provide a supporting structure and positioning guide for thereafter performing the method step of ablating the pattern of dermal tissue openings at the treatment location.
With respect to claim 16, Gurtner in view of Manstein and further in view of Calvert discloses the invention substantially as claimed (see rejection of claim 15) but does not explicitly disclose aligning the laser system to openings of the dressing. 
However, Gurtner teaches in the embodiment shown in figure 5 an analogous device (device 500) comprising a body 512 that includes multiple apertures 524 which may be cut into the device in a contour according to the shape of a wound by the user or attending physician immediately prior to use (para [0059]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the body 712 of the dressing 700 to include multiple apertures like the apertures 524 in the body 512 of device 500 in the embodiment shown in figure 5 in order to provide viewing and access to a wound being treated. Additionally, such a modification would provide access through the dressing to the skin for ablating the skin using a laser system, as taught by Manstein, if desired.
Neuberger teaches a device and therapy method whereby a plate 100 having an array of openings is placed on a treatment site over tissue to be treated and held to the body area by a bandage 102 (abstract; para [0028]) wherein a laser radiation source is used to provide a uniform radiation pattern to the underlying tissue through the openings (abstract; para [0028;0031]; fig 5). Thus, the laser system in Neuberger must be aligned with the openings in plate 100 in order to provide treatment to underlying skin through the openings. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method of Gurtner in view of Manstein and further in view of Calvert to require the step of aligning the laser system to openings in the dressing as taught by Neuberger since such alignment is necessary in order to provide access through the bandage to the skin to provide treatment to the skin tissue.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurtner et al (US 2008/0033334) in view of Manstein (US 2007/0239236), Calvert (GB 2424584A) and Neuberger (US 2007/0032845) (with respect to claim 9) and further in view of Vinton et al (US 2008/0269658).
With respect to claim 10, Gurtner in view of Manstein and Calvert and further in view of Neuberger discloses the invention substantially as claimed (see rejection of claim 9) but does not, however, disclose ablating a pattern of dressing openings in the dressing using the laser system.
Vinton, however, teaches use of a laser for drilling holes through layers forming a dressing (para [0011;0015]). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method of Gurtner in view of Manstein and Calvert and further in view of Neuberger to include the step of generating a pattern of dressing openings in the dressing using the laser, as taught by Vinton, in order to use the same laser system equipment for more than one purpose and thereby improve efficiency and reduce costs.
With respect to claim 11, Gurtner in view of Manstein, Calvert and Neuberger and further in view of Vinton discloses the invention substantially as claimed (see rejection of claim 10) but does not disclose that the step of ablating the pattern of dressing openings occurs before ablating the pattern of dermal tissue openings. 
Neuberger, however, teaches this step because in Neuberger the plate 100 having an array of openings must be placed on the treatment site over tissue to be treated and held to the body area by a bandage 102 prior to treatment and that laser treatment is provided to the skin through the openings (abstract; para [0028]). Thus, Neuberger teaches that the openings in the plate/dressing must be formed before laser treatment takes place. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have further modified the method of Gurtner in view of Manstein, Calvert and Neuberger and further in view of Vinton so that openings are formed in the dressing before laser treatment, as taught by Neuberger, so that the dressing provides a supporting structure and positioning guide for thereafter ablating the pattern of dermal tissue openings at the desired treatment location(s).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/14/22 have been fully considered as follows:
	Regarding the specification, Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Regarding the objections to the claims, Applicant’s amendments to claims 9 and 11 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Applicant’s cancellation of claim 25 has obviated the basis for the objection to that claim which, accordingly, has been withdrawn. Additionally, a new objection has been given as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the claim rejections under 35 USC 112, Applicant’s amendment of claim 17 has been fully considered and is sufficient to overcome the rejection which, accordingly, has been withdrawn. 
Regarding the claim rejections under 35 USC 103, Applicant's arguments on pages 5-6 of the Response have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s argument that “a person of skill in the art would not analogize a feature of a dressing to a feature found in the skin tissue of patient” and that “the purpose of the double-tapered tissue opening in the present application is not recited in Gurtner, let alone analogous to an oval dressing openings in Gurtner”. These arguments have been rendered moot, however, because the rejection of claim 6 has been revised and clarified (see above) to describe that although Gurtner in view of Manstein does not explicitly disclose that each dermal tissue opening of the pattern of dermal tissue openings is a double-tapered tissue opening, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have formed the dressing of Gurtner with oval shaped apertures so that using the dressing as a template to form a pattern of tissue openings using a laser system as taught by Manstein will result in the generation of a pattern of tissue openings where each tissue opening has a double-tapered shape since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing dermal tissue openings at a treatment site. Thus, for at least this reason, the Office is not persuaded by Applicant’s arguments and maintains that the prior art of record reads on the claims substantially as recited in the present application.
	
Citation of Prior Art made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kert (US 7100615) discloses a laser therapy treatment system wherein laser heads are placed in apertures of a bandage for treatment therethrough. 
Altshuler (US 2008/0172047) teaches that it is known in the art to use electromagnetic radiation, particularly in the form of laser light, in a variety of medical applications wherein EMR treatment can be performed with a device that delivers the EMR to the surface of the targeted tissues or EMR treatment can be performed with a device that can deliver the EMR to internal surfaces and tissues (para [0008]) and wherein ablative skin resurfacing is typically performed with either CO2 or Er:YAG lasers (para [0010]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786